         Case 4:18-cv-05080-JST Document 93 Filed 09/04/19 Page 1 of 3


 1 C. DABNEY O’RIORDAN (Cal. Bar No. 205158)
    oriordand@sec.gov
 2 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
    schneidere@sec.gov
 3 ANDREW J. HEFTY (Cal. Bar No. 220450)
    heftya@sec.gov
 4 MARC D. KATZ (Cal. Bar No. 189534)
    katzma@sec.gov
 5 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 6 San Francisco, CA 94104
   T: (415) 705-2500
 7 F: (415) 705-2501

 8 ERIC M. BROOKS (Cal. Bar No. 209153)
    brookse@sec.gov
 9 SECURITIES AND EXCHANGE COMMISSION
   33 Arch Street, 23rd Floor
10 Boston, MA 02110-1424
   T: (617) 573-8900
11

12

13

14
                               UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                     OAKLAND DIVISION
17

18 SECURITIES AND EXCHANGE COMMISSION,           Case No. 3:18-cv-05080-JST

19              Plaintiff,                       PLAINTIFF SECURITIES AND
                                                 EXCHANGE COMMISSION’S
20        vs.                                    PROOF OF SERVICE

21 MICHAEL B. ROTHENBERG, and
   ROTHENBERG VENTURES LLC (f/k/a
22 FRONTIER TECHNOLOGY VENTURE CAPITAL
   LLC and ROTHENBERG VENTURES
23 MANAGEMENT COMPANY, LLC),

24              Defendants.

25

26

27

28


     PROOF OF SERVICE                                             CASE NO. 18-CV-05080-JST
          Case 4:18-cv-05080-JST Document 93 Filed 09/04/19 Page 2 of 3


 1        Plaintiff Securities and Exchange Commission hereby files its proof of service of the
 2 following documents:

 3               PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S REPLY IN
                  SUPPORT OF MOTION FOR DISGORGEMENT AND PENALTIES AGAINST
 4                DEFENDANT MICHAEL B. ROTHENBERG [ECF No. 91];
 5               SUPPLEMENTAL DECLARATION OF GERALD T. FUJIMOTO IN SUPPORT OF
                  SEC’S MOTION FOR DISGORGEMENT AND PENALTIES [ECF No. 92]
 6
 7 on pro se Defendant Michael B. Rothenberg.

 8 Dated: September 4, 2019                            Respectfully submitted,

 9
                                                       /s/ Andrew J. Hefty
10                                                     Andrew J. Hefty
                                                       Marc D. Katz
11                                                     Eric M. Brooks
12                                                     Attorneys for Plaintiff
                                                       Securities and Exchange Commission
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     PROOF OF SERVICE                                                         CASE NO. 18-CV-05080-JST
           Case 4:18-cv-05080-JST Document 93 Filed 09/04/19 Page 3 of 3


 1                                         DECLARATION OF SERVICE
 2          I, Karl Roeseler, am a citizen of the United States, over 18 years of age and not a party to this
 3   action. On September 4, 2019, I served the following documents:
 4                 PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S REPLY IN
                    SUPPORT OF MOTION FOR DISGORGEMENT AND PENALTIES AGAINST
 5                  DEFENDANT MICHAEL B. ROTHENBERG [ECF No. 91];
 6                 SUPPLEMENTAL DECLARATION OF GERALD T. FUJIMOTO IN SUPPORT OF
                    SEC’S MOTION FOR DISGORGEMENT AND PENALTIES [ECF No. 92]
 7

 8   via email and regular mail on the following:

 9                  Michael B. Rothenberg
                    712 Bryant Street, Unit 6
10                  San Francisco, CA 94107
                    mrothenberg@rothenberg.co
11

12          I declare under penalty of perjury that the statements made above are true and correct.
13   Executed in San Francisco, California on September 4, 2019
14
                                               /s/ Karl Roeseler
15                                             Karl Roeseler
16

17

18

19

20

21

22

23

24

25

26

27

28


      PROOF OF SERVICE                                                            CASE NO. 18-CV-05080-JST
